431 So.2d 712 (1983)
LA CROIX CONSTRUCTION CO. and Reliance Insurance Company, Appellants,
v.
Steve BUSH, Appellee.
No. AO-169.
District Court of Appeal of Florida, First District.
May 20, 1983.
Harry D. Robinson, West Palm Beach, for appellants.
Patrick J. Malone of Brennan, McAliley, Hayskar, McAliley & Jefferson, West Palm Beach, for appellee.
SHIVERS, Judge.
In this workers' compensation case the employer/carrier seeks to appeal an order of the deputy commissioner which finds that claimant Bush sustained a compensable accident but reserved jurisdiction "on the nature and extent of all compensation and medical benefits including penalties and interest." We are without jurisdiction to review this non-final order. See State, Department of Health and Rehabilitative Services v. Waters, 416 So.2d 903 (Fla. 1st DCA 1982); Mills Electrical Contractors v. Marthens, 417 So.2d 700 (Fla. 1st DCA 1982); Wash House v. Tucker, 413 So.2d 813 (Fla. 1st DCA 1982); General Electric Co. v. Hawkins, 413 So.2d 836 (Fla. 1st DCA 1982). This appeal is dismissed sua sponte, without prejudice to review the order in the event of an appeal from a final order awarding benefits.
MILLS and BOOTH, JJ., concur.